Title: To Thomas Jefferson from John Jay, 25 November 1788
From: Jay, John
To: Jefferson, Thomas



Dear Sir
Private N York 25 Novr. 1788

On considering the nature and necessity of the Extra Expences with which You think the united States should be charged, I was inclined to believe that Congress would view them in the same point of Light, and give orders accordingly. Altho’ none of their existing Acts, strictly construed, warrant such charges, yet the Reasonableness and Propriety of them afford strong Reasons for their being admitted, and would in my opinion justify it to their Constituents. It likewise appeared to me more expedient and proper that the Question should be decided by the present than the future Congress. Under these Impressions, and with the concurrence of Mr. Madison, I brought the matter before them by a short Letter to the President. Not recollecting that I had been in a situation somewhat similar, they referred it to me to report. An apprehension that my sentiments would by some be ascribed to personal considerations, induced me to request Congress to refer it to a Committee of their own Body. This was accordingly done. Mr. Williamson of N. Carolina was chairman of it. They have not reported, but he says it was the opinion of the Committee that, in Consideration of these Expences, you should be allowed for two or three Years the salary of your Predecessor which exceeded Yours.I am much inclined to think that there was a general Disinclination in the Members to make any Expenditures or allowances which could be omitted. Such was and is the State of their Funds, and such the fear in several of displeasing their Constituents, that they probably were more desirous of letting the matter slide over to a new Congress, than willing to hazard Displeasure by the least addition to the public Expence. I often spoke to Individuals of them on the Subject, and urged the Propriety of a Decision, but as I said before, there seemed to me to be a Reluctance to the Business which I can only account for in the way before suggested. The indirect way in which the Committee think of making You some Compensation, looks on the one Hand as if they thought you should be reimbursed, and on the other as if they wished to have it done in some Way that would cover it. Governments so constituted often find it difficult to act nobly. I hope the succeeding one will be less embarrassed in this as well as in many other Respects.I shall be mindful of this Business when they meet, and will take a proper Opportunity of stating it  particularly to General Washington in Case (as is universally expected) he should be our President.
I should have availed myself, my Dear Sir, of your friendly offer to supply me with french wines, if I could have been certain of remaining some Time where I am. But the unceasing Efforts made to remove Congress from hence, have from Time to Time rendered my Residence here so uncertain, that I thought it better to postpone increasing my Stores of any kind, than be at the Trouble of removing them. I sincerely wish that this Question of Removal was finally determined, for besides other Inconveniences resulting from its frequent agitation, the Injury it does to the Dignity of Government is not inconsiderable.
The Count de Moustier found in this Country the best Dispositions to make it agreable to him, but it seems he expected more particular and flattering Marks of minute Respect than our People in general entertain Ideas of, or are either accustomed or inclined to pay to anybody. This added as I suspect and believe to Insinuations from persons who have no Desire that he should be very agreable to us, or we to him, have led him into Errors relative to men and things which naturally dispose him to give and receive Disgust.Appearances (whether well or ill founded is not important) have created and diffused an opinion that an improper Connection subsists between him and the Marchioness. You can easily concieve the Influence of such an opinion on the Minds and Feelings of such a People as ours. For my part I regret it; she seems to be an amiable woman; and I think if left to the Operation of his own Judgment and Disposition his Conduct relative to this Country would be friendly and useful.These are things that I have not said or written to any other Person. Nor is it pleasant to say or write them, but in the situation you are in, Information of this Kind may have its uses. With great Esteem and Regard I am Dear Sir Your most Obt. & hble. Servt.,

John Jay

